DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-2, 6, 8, 49, 64 and 66, drawn to a composition comprising low molecular weight ingredient IIA.
Group II, claim 9, drawn to a formula IA wherein R1-R3 are isobutyl.
Group III, claims 10-11, 55, 65, 67, drawn to a composition comprising high molecular weight ingredient IIA.
Group IV, claims 23 and 25, drawn to a method of making a composition.
Group V, claims 44 and 59-60, drawn to a composition comprising formula IA.
The technical feature common to Groups I-V is the ingredient IA, especially of Group II; all groups are required to contain ingredient IA, but not all groups are required to contain other claimed ingredients (e.g. formula IIA, pigments, etc.).
However, this common technical feature is not a special technical feature, because the common technical feature is known in the art.  WO 01/51543A2 to Buono teaches plasticizers for PVC made of C4-C10 esters of 1,3,6 hexane tricarboxylate (Buono 1:15-23) which read on the structure of Formula IA wherein R1-R3 are C4-C10.  Claimed isomers such as the butyl embodiment of claim 9 are at once envisaged since Buono specifically teaches C4.  Butyl is C4, and isobutyl is likewise at once envisaged due to the small number of isomers possible within this group.
Since the technical feature common to all Groups in the instant invention is known in the art, this common technical feature is not a special technical feature that makes a contribution over the prior art.  Therefore, the presently claimed Groups are not linked to form a general inventive concept, and restriction is proper under PCT Unity of Invention guidelines (MPEP § 1850).


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A SALVITTI whose telephone number is (571)270-7341.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL A SALVITTI/Primary Examiner, Art Unit 1767